 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza, Esq. (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com
 6
     Attorneys for Plaintiffs, District Council 16 Northern
 7
     California Health and Welfare Trust Fund, et al.
 8
                                      UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11
     DISTRICT COUNCIL 16 NORTHERN                                      Case No.: 19-cv-05071 HSG
12   CALIFORNIA HEALTH AND WELFARE TRUST
     FUND, et al.,                                                     JUDGMENT PURSUANT TO
13                                                                     STIPULATION

14                    Plaintiffs,

15          v.

16   USAL PAINTING, LLC, et al.,
17                    Defendants.
18

19          IT IS HEREBY STIPULATED and AGREED (the “Stipulation”) by and between the parties

20   hereto that Judgment shall be entered in the within action in favor of Plaintiffs District Council 16

21   Northern California Health and Welfare Trust Fund, et al. (“Plaintiffs” or “Trust Funds”) and against

22   Defendant Usal Painting, LLC, a Suspended California limited liability company, and Defendant

23   Alexander Ernesto Navarro, an individual and also dba Alexander Ernesto Navarro, (hereinafter

24   collectively referred to as “Defendants”) as follows:

25          2.        Defendant Alexander Ernesto Navarro confirms that he is authorized to enter into this

26   Stipulation on behalf of himself individually and dba Alexander Ernesto Navarro and on behalf of Usal

27   Painting, LLC.

28          3.        Alexander Ernesto Navarro (“Guarantor”) also confirms that he is personally

                                                         1
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                             P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1   guaranteeing the amounts due herein. Defendants specifically consent to the Court’s jurisdiction, as well

 2   as the use of a Magistrate Judge for all proceedings, including entry of judgment herein. Defendants

 3   further confirm that all successors in interest, assignees, and affiliated entities (including, but not limited

 4   to, parent or other controlling companies), and any companies with which any Defendant joins or

 5   merges, if any, shall also be bound by the terms of this Stipulation as Guarantors. This shall include any

 6   additional entities in which Defendant/Guarantor Alexander Ernesto Navarro is an officer, owner or

 7   possesses any controlling ownership interest. All such entities shall specifically consent to the Court’s

 8   jurisdiction, the use of a Magistrate Judge for all proceedings, and all other terms herein, in writing, at

 9   the time of any assignment, affiliation or purchase.

10          4.      Defendants are currently indebted to the Trust Funds as follows:

11      Work Month              Unpaid         20% Liquidated     5% Interest                                                     Subtotals
                             Contributions        Damages      (through 10/21/19)
12    May 2018                       $226.24           $150.00             $14.34                                                        $390.58
13    June 2018                    $2,552.27           $510.45           $156.45                                                        $3,219.17
      July 2018                    $1,569.54           $313.91             $91.52                                                       $1,974.97
14    August 2018                  $1,937.18           $387.44           $104.22                                                        $2,428.84
      September 2018                 $961.52           $192.30             $46.15                                                       $1,199.97
15    Subtotals:                   $7,246.75         $1,554.10           $412.68                                                        $9,213.53
16    Attorneys’ Fees (1/10/19 through 10/21/19):                                                                                       $2,880.00
      Costs:                                                                                                                             $690.03
17    Fees/Costs Subtotal:                                                                                                              $3,570.03
                                                  TOTAL JUDGMENT AMOUNT:                                                               $12,783.56
18

19                   REQUIREMENTS UNDER THE TERMS OF THIS STIPULATION

20          5.      Notice requirements pursuant to the terms of this Stipulation are as follows:

21                  a)      Notices to Defendants: Alexander Ernesto Navarro, 197 Precita Ave, San
                            Francisco, CA 94110; email: alxnavarro11@gmail.com.
22
                    b)      Notices to Plaintiffs: Michele R. Stafford, Saltzman & Johnson Law Corporation,
23
                            1141 Harbor Bay Parkway, Suite 100, Alameda, CA 94502; email:
24                          mstafford@sjlawcorp.com , copy to compliance@sjlawcorp.com.

25          6.      The requirements pursuant to the terms of this Stipulation are as follows:

26                  a)      Monthly Payments: Defendants shall conditionally pay the amount of

27   $11,229.46, representing all of the above amounts, less liquidated damages in the amount of $1,554.10.

28                          i)      Payments in the amount of $962.00 per month shall begin on October 15,

                                                            2
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                            P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1   20191, and continue on or before the 15th (fifteenth) day of each month thereafter for a period of twelve

 2   (12) months. Plaintiffs may require that Defendants pay electronically by ACH/wire transfer, or by

 3   cashier’s check.

 4                          ii)     Defendants shall have the right to increase the monthly payments at any

 5   time and there is no penalty for prepayment.

 6                          iii)    Payments shall be applied first to interest, at the rate of 5% per annum in

 7   accordance with the Bargaining Agreement(s) and Trust Agreements. Interest shall begin to accrue on

 8   October 22, 2019.

 9                  b)      Contributions: Beginning with contributions due for hours worked by

10   Defendants’ employees during the month of September 2019, and for every month thereafter until this
11   Judgment is satisfied, Defendants shall remain current in reporting and payment of contributions due to
12   Plaintiffs under the terms of the Collective Bargaining Agreement(s).2
13                  c)      Job Report: Beginning with the month of September 2019, and for every month
14   thereafter, Defendants shall fully disclose all jobs on which they are working by providing Plaintiffs

15   with fully completed job reports on the form attached hereto as Exhibit A. Upon request by Plaintiffs,
16   Defendants shall also provide Plaintiffs with copies of Certified Payroll Reports. 3
17                  e)      Fees: Defendants shall pay all additional attorneys’ fees and costs incurred

18   through Satisfaction of Judgment, whether or not a default occurs.
19          7.      In summary, Defendants shall deliver the following payments and documents to
20   Plaintiffs, at the following locations, on or before the following delivery deadlines, until this Stipulation
21   has been fully satisfied:
22

23

24   1
      For the initial payment only, payment may be made on or before October 31, 2019. Thereafter the
25   payments shall be made on or before the 15th of the month.
     2
26    For the initial contribution report and payment only, such report and payment may be made on or
     before October 31, 2019. Thereafter the reports and payments shall be made on or before the 15th of the
27   month.
     3
28     For the initial job report only, such report may be provided on or before October 31, 2019. Thereafter
     the reports shall be submitted on or before the 15th of the month.
                                                          3
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                           P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1           Required Submissions                Delivery deadlines4                                 Delivery locations
 2       Stipulated payments in the             15th day of each month                         Michele R. Stafford
 3       amount of $962.00 payable to             (10/15/19-9/15/20)                     Saltzman & Johnson Law Corp.
         District Council 16 Northern                                                    1141 Harbor Bay Parkway, #100
 4       California Trust Funds                                                                Alameda, CA 94502
         Current contribution reports           15th day of each month                     District Council 16 Northern
 5       and payments                            (beginning 10/15/19,                         California Trust Funds
         payable to District Council 16             for 9/19 hours)                               P.O. Box 4816
 6       Northern California Trust Funds                                                      Hayward, CA 94540
 7
                                                                                                  Plus copies to:
 8                                                                                         compliance@sjlawcorp.com
                                                                                            (subject: “Usal Painting”);
 9       Completed job reports (form            15th day of each month                     compliance@sjlawcorp.com
         attached as Exhibit A to                (beginning 10/15/19,                       (subject: “Usal Painting”)
10
         Stipulation)                               for 9/19 hours)                                     or
11                                                                                             Michele R. Stafford
         and Certified Payroll (if                                                       Saltzman & Johnson Law Corp.
12       requested)                                                                      1141 Harbor Bay Parkway, #100
                                                                                               Alameda, CA 94502
13

14           8.      Failure to comply with any of the above terms, including submitting a payment that does
15   not clear the bank, or failing to endorse a joint check provided for the payment of amounts due under the
16   terms of this Stipulation including current contributions, shall constitute a default of the obligations
17   under this Stipulation.
18                       DEFAULTS UNDER THE TERMS OF THIS STIPULATION
19           9.      If default occurs, Plaintiffs shall make a written demand to Defendants to cure said
20   default within seven (7) days of the date of the notice from Plaintiffs. In the event default is not cured
21   within the required time frame, all amounts remaining due hereunder (after application of principal
22   payments made, if any) shall be due and payable on demand by Plaintiffs. These amounts shall include
23   any conditionally waived liquidated damages, and additional attorney’s fees and costs incurred herein.
24           10.     Plaintiffs reserve all rights available to collect any contributions and related amounts not
25   included herein. This includes, but is not limited to, any amounts due pursuant to employee timecards or
26
     4
27    For the initial submissions only: they may be made on or before October 31, 2019. Thereafter all
     payments/reports must be submitted on or before the 15th of the month. If the Stipulation has not been fully
28   satisfied 9/15/20, all monthly submission requirements shall continue until all amounts have been paid and a
     Satisfaction of Judgment has been filed with the Court.
                                                             4
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                             P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1   paystubs, by audit, or other means. Defendants specifically waive the defense of the doctrine res

 2   judicata as to any such additional amounts determined as due.

 3           11.    A Writ of Execution may be obtained without further notice, in the amount of the unpaid

 4   balance plus any additional amounts due under the terms herein. Such Writ of Execution may be

 5   obtained solely upon declaration by a duly authorized representative of Plaintiffs setting forth the

 6   balance due as of the date of default.

 7                                     MISCELLANEOUS PROVISIONS

 8           12.    The above requirements remains in full force and effect regardless of whether or not

 9   Defendants have ongoing work, whether Defendants’ account with the Trust Funds is active, or whether

10   Defendants are signatory to a Collective Bargaining Agreement with the Union. If, for any reason,

11   Defendants have no work to report during a given month, Defendants shall submit the job report form

12   (Exhibit A attached hereto) indicating that there are no current jobs. If Defendants have no contributions

13   to report, Defendants shall submit the applicable contribution report stating “no employees.”

14           13.    Payments made by joint check shall be endorsed on behalf of Defendants prior to

15   submission, and may be applied toward Defendants’ monthly stipulated payment, provided that the

16   issuer of the joint check is not requesting a release in exchange for the payment. Joint checks for which a

17   release is requested may not be applied toward Defendants’ monthly stipulated payment, but shall be

18   deducted from the total balance owed under this Stipulation, provided the payment is for contributions

19   included in this Stipulation.

20           14.    Prior to the last payment pursuant to this Stipulation, Plaintiffs shall advise Defendants as

21   to the final amount due, including additional interest, any current contributions and related amounts, and

22   all additional attorneys’ fees and costs incurred by Plaintiffs, whether or not Defendants default herein.

23   Any additional amounts due shall be paid in full with the final stipulated payment due on September 15,

24   2020.

25           15.    The conditional waiver of liquidated damages shall be presented to the Board of Trustees

26   for consideration only after all amounts due under the terms of this Stipulation are paid in full, and

27   Defendants’ account is otherwise current. If the waiver is granted, a Satisfaction of Judgment will be

28   filed with the Court once all payments have cleared the bank. If the waiver is not granted, the liquidated

                                                          5
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                          P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1   damages will be immediately due. The waiver may be granted with further conditions, such as paying

 2   timely and remaining current for an additional period of time.

 3           16.     Defendants waive any notice of Entry of Judgment or of any Request for a Writ of

 4   Execution, and expressly waive all rights to stay of execution and appeal.

 5           17.     Any failure on the part of Plaintiffs to take any action as provided herein in the event of

 6   any breach of the provisions of this Stipulation shall not be deemed a waiver of any subsequent breach.

 7           18.      Defendants have represented that they do not intend to file for Bankruptcy protection. In

 8   the event that Defendants file for Bankruptcy protection, Defendants specifically agree that the amounts

 9   due hereunder, which are employee benefits and related sums, shall not be dischargeable. Defendants

10   agree to reaffirm this debt, and will not request that the debt be discharged.

11           19.     Should any provisions of this Stipulation be declared or determined by any court of

12   competent jurisdiction to be illegal, invalid, or unenforceable, the legality, validity, and enforceability of

13   the remaining parts, terms or provisions shall not be affected thereby and said illegal, unenforceable or

14   invalid part, term, or provisions shall be deemed not to be part of this Stipulation.

15           20.     This Stipulation is limited to the agreement between the parties with respect to the unpaid

16   and delinquent contributions and related sums enumerated herein, owed by Defendants to Plaintiffs.

17   This Stipulation does not in any manner relate to withdrawal liability claims, if any. Defendants

18   acknowledge that Plaintiffs expressly reserve their right to pursue withdrawal liability claims, if any,

19   against Defendants and control group members, as provided by Plaintiffs’ Plan documents, Trust

20   Agreements incorporated into their Bargaining Agreements, and applicable laws and regulations.

21           21.     This Stipulation contains all of the terms agreed to by the parties and no other agreements

22   have been made. Any changes to this Stipulation shall be effective only if made in writing and signed by

23   all parties hereto.

24           22.     This Stipulation may be executed in any number of counterparts and by facsimile, each of

25   which shall be deemed an original and all of which shall constitute the same instrument.

26           23.     Defendants represent and warrant that they have had the opportunity to be or have been

27   represented by counsel of their own choosing in connection with entering this Stipulation under the

28   terms and conditions set forth herein, that they have read this Stipulation with care and are fully aware

                                                           6
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                           P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1   of and represent that they enter into this Stipulation voluntarily and without duress.

 2           24.     The parties agree that the Court shall retain jurisdiction of this matter until this Judgment

 3   is satisfied.

 4   DATED: November 8, 2019                          USAL PAINTING, LLC.

 5
                                                By:                        /S/
 6
                                                      Alexander Ernesto Navarro, Authorized
 7                                                    Representative

 8   DATED: November 8, 2019                          ALEXANDER ERNESTO NAVARRO
 9

10                                              By:                          /S/
                                                      Alexander Ernesto Navarro, individual Defendant
11                                                    and Guarantor, also dba Alexander Ernesto
                                                      Navarro
12

13
     DATED: November 14, 2019                         DISTRICT COUNCIL 16 NORTHERN
14                                                    CALIFORNIA HEALTH AND WELFARE
                                                      TRUST FUND, et al.
15

16                                              By:                                          /S/
17                                                    Robert Williams
                                                      Trustee of Plaintiff Trust Funds
18

19   DATED: November 12, 2019                         DISTRICT COUNCIL 16 NORTHERN
                                                      CALIFORNIA HEALTH AND WELFARE
20                                                    TRUST FUND, et al.
21

22                                              By:                                          /S/
                                                      Jeannie Simpelo
23                                                    Trustee of Plaintiff Trust Funds
     IT IS SO ORDERED.
24
             IT IS FURTHER ORDERED that the calendar in this matter is vacated, and that the Court shall
25
     retain jurisdiction over this matter.
26

27
     DATED: November 15, 2019
28
                                                      UNITED STATES DISTRICT JUDGE
                                                           7
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                           P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
 1
         Exhibit A: JOB REPORT FORM
 2                      Completed Forms Due by the last business day of each month
                    by email to compliance@sjlawcorp.com (subject line: Usal Painting) , or
 3
          delivered to Saltzman & Johnson, 1141 Harbor Bay Parkway, Ste. 100, Alameda, CA 94502
 4                                     Employer: Usal Painting, LLC
         Report for the month of _______________, 20__ Submitted by: ______________________
 5
     Project Name:                                                                                       Public or Private?
 6                                                                                                          (Circle one)
     Project Address:
 7

 8   General Contractor:

 9   General Contractor
     Address:
10   General Contractor                                  Project Manager
     Phone #:                                            Name:
11   Project Manager                                     Project Manager
     Phone #:                                            email address:
12   Contract #:                                         Contract Date:

13   Total Contract Value:
14   Work Start Date:                                    Work Completion
                                                         Date:
15
     Project Bond #:                                     Surety:
16

17   Project Name:                                                                                       Public or Private?
                                                                                                            (Circle one)
18   Project Address:

19   General Contractor:

20   General Contractor
     Address:
21   General Contractor                                  Project Manager
     Phone #:                                            Name:
22
     Project Manager                                     Project Manager
23   Phone #:                                            email address:
     Contract #:                                         Contract Date:
24
     Total Contract Value:
25
     Work Start Date:                                    Work Completion
26                                                       Date:
     Project Bond #:                                     Surety:
27

28   ***Attach additional sheets as necessary**

                                                   8
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 19-cv-05071 HSG
                                                   P:\CLIENTS\PATCL\Usal Painting\Pleadings\Stipulation\Judgment Pursuant to Stipulation 102219.docx
